COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00139-CV


IN THE INTEREST OF O.S.N., A
CHILD




                                     ------------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On September 15, 2010, appellant’s second motion for extension of time to

file brief was granted, and appellant’s brief was due by September 27, 2010.

Appellant has not filed her brief.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
     Appellant shall pay all costs of this appeal, for which let execution issue.



                                            PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: October 21, 2010




                                    2